Citation Nr: 1724468	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in February 2016, when the issues on appeal were remanded for further development.

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An April 2016 rating decision granted service connection for tinnitus, which constitutes a full grant of the benefit sought on appeal with respect to that issue.

2.  The Veteran's current bilateral hearing loss disability is not the result of disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of an appeal due to lack of jurisdiction with respect to the issue of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 4.85 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2011.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified, and available medical records have been obtained and considered regarding this claim.  The Board notes January 1996 to September 2001 treatment records from the Orlando VA Medical Center have been deemed to be unavailable.  The actions undertaken by the AOJ to obtain these records satisfy the requirements of 38 C.F.R. § 3.159 and are outlined in a formal finding that has been associated with the claims file.  Nevertheless, the Board will resolve any reasonable doubt emanating from the unavailability of these records in the Veteran's favor.  VA provided audiological examinations in October 2011 and April 2016.  The Board finds the corresponding examination reports are adequate to make an informed decision on the Veteran's claim when they are viewed together with the other evidence of record.  Although the Board deemed a new opinion necessary subsequent to the October 2011 VA examination in light of the Veteran's specific arguments regarding the possibility of threshold shifts in service, the April 2016 VA examiner clearly addressed this matter in the subsequent opinion, to the extent that the record now includes sufficient information to make an informed decision on the Veteran's claim.  The April 2016 VA examiner considered an accurate factual history of the claimed disability, to include the Veteran's lay statements, and provided an adequate rationale to support her nexus opinion, as well as her opinion regarding the lack of a clinically significant threshold shift in service.  As such, the April 2016 opinion also constitutes substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection - Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

An April 2016 rating decision granted service connection for tinnitus.  Thus, the benefit sought on appeal has been granted in full by the AOJ subsequent to certification to the Board, and there is no remaining allegation of error of fact or law for appellate consideration with respect to service connection for tinnitus.  Therefore, the Board has no jurisdiction to review the appeal of this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

III.  Service Connection - Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra.  Bilateral hearing loss constitutes an organic diseases of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran has a current bilateral hearing loss disability.  This disability was confirmed during October 2011 and April 2016 VA examinations.  Acoustic trauma in service has also been conceded due to the Veteran's military occupational specialty as an artilleryman, which has been noted to have a high probability of hazardous noise exposure.  The only issue that remains is whether there is a nexus between the in-service injury and the current disability.

As a preliminary matter, the Board finds the presumptive provisions regarding chronic diseases are not for application in this case because there is no evidence that indicates the Veteran's current bilateral hearing loss disability manifest to a compensable degree within one year of his separation from service.  The Veteran's separation examination report indicates his hearing was within normal limits at his separation from service in January 1968.  The first evidence that indicates the Veteran has a current bilateral hearing loss disability as defined in 38 C.F.R. §3.385 is a December 2010 VA audiological consult, which was conducted more than thirty years after the Veteran's separation from service.  The Board acknowledges the Veteran has reported he first sought treatment for hearing loss in 1996.  Although these records have been determined to be unavailable, they would not have any tendency to establish the Veteran's claim on a presumptive basis, as this treatment would have been more than twenty-five years after the Veteran's separation from service.  Further, the results of the October 2011 and April 2016 VA examinations, while establishing the presence of a current bilateral hearing loss disability, show the Veteran's hearing impairment remains noncompensable upon application of the provisions of 38 C.F.R. § 4.85 approximately forty years after his separation from service..  As previously noted, chronic disease must manifest to a compensable degree within one year of separation from service to establish service connection on a presumptive basis.  There is also no indication hearing loss was noted in service; therefore, further consideration of the concept known as a continuity of symptomatology is not warranted.

A finding that service connection is not warranted on a presumptive basis does not foreclose the possibility of establishing service connection on direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  Yet, in this case, the preponderance of evidence is against finding a nexus between the Veteran's current bilateral hearing loss disability and the conceded in-service acoustic trauma.

An April 2016 VA examiner determined the Veteran's current bilateral hearing loss disability is less likely than not the result of in-service acoustic trauma.  In reaching this determination, the April 2016 VA examiner noted that the Veteran's hearing was within normal limits at his separation from service in January 1968, and that there was no clinically significant threshold shift shown in service.  The April 2016 VA examiner explained a clinically significant threshold shift in service would be expected if excessive military noise exposure would have led to the current hearing loss disability, while also noting the Veteran's post-service noise exposure working at a printing press.

The Board notes it specifically remanded the issue of service connection for bilateral hearing loss in February 2016 to obtain an opinion addressing the Veteran's arguments with regard to possible threshold shifts in service.  The April 2016 VA examiner explained the Occupational Safety and Health Administration (OSHA) defines a clinically shift as an average of 10 decibels or greater shift at the frequencies 2000, 3000, and 4000 hertz.  The April 2016 VA examiner further explained the military uses the same definition, but has also adopted an additional measure of a 15 decibel or greater change at any single frequency 1000, 2000, 3000 or 4000 Hertz.  In light of these parameters, the April 2016 VA examiner concluded there was not a clinically significant threshold shift in service in the Veteran's case as the average threshold shift from 2000, 3000, and 4000 Hertz was less than 10 hertz with no single frequency measuring over a 10 decibel shift.

The Board acknowledges a lack of bilateral hearing loss disability at separation from service does not foreclose the issue of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In Hensley v. Brown, the Court of Appeals for Veterans Claims (Court) held that VA may not deny service connection based solely on normal audiometric test results upon separation from service where the record contains other evidence linking hearing loss to service.  5 Vet. App. at 160.  Here, however, there is no competent evidence that links the Veteran's current bilateral hearing loss disability to military noise exposure.  While the Veteran is competent to report the symptoms of hearing loss, he does not possess the requisite expertise or training to address more complex medical issues such as the etiology of his current bilateral hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Experts in the field audiometry have considered the Veteran's lay reports and considered the other factors bearing on the nexus to service for the claimed disability; these experts have determined there is less likely than not a nexus to service in light of the other factors present, such as post-service noise exposure.  Although the October 2011 VA examiner did not address the Veteran's specific contentions regarding possible threshold shifts in service, her opinion supports the probative value of the April 2016 VA opinion, which fully addressed all issues raised by the Veteran and the evidence of record.

In sum, service connection for bilateral hearing loss is not warranted on a presumptive basis because there is no evidence the disability manifest to a compensable degree within one year of the Veteran's separation from service.  Service connection is also not warranted on a direct basis because the preponderance of evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss disability and the conceded in-service acoustic trauma, and the benefit-of-the-doubt rule does not apply.  No other theories of entitlement have been raised by the Veteran or by the evidence of record.  As such, the Veteran's service connection claim for bilateral hearing loss must be denied.


ORDER

The appeal with respect to the issue of entitlement to service connection for tinnitus is dismissed

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


